Citation Nr: 0620194	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  05-11 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
retinitis pigmentosa.

2.  Entitlement to service connection for retinitis 
pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from January 1955 to January 
1957.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The issue of service connection for retinitis pigmentosa is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In September 1997, the Board denied service connection 
for retinitis pigmentosa.

2.  Evidence submitted since the Board's September 1997 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim 


CONCLUSIONS OF LAW

1.  The September 1997 Board decision, in which the Board 
denied service connection for retinitis pigmentosa, is final.  
38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2005).

2.  New and material evidence has been received since the 
Board's September 1997 decision; thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In the instant case, the veteran's claim 
is being granted to the extent that the claim of service 
connection is being reopened.  As such, any deficiencies with 
regard to VCAA are harmless and nonprejudicial.

In September 1997, the Board denied service connection for 
retinitis pigmentosa.  The Board determined that retinitis 
pigmentosa was not present in service or manifested in the 
first post-service year; that the earliest post-service 
medical report noting a diagnosis of retinitis pigmentosa is 
dated December 1992, over thirty-five years after his active 
duty service; and that there was no medical opinion or other 
competent evidence linking retinitis pigmentosa to the 
veteran's active military service.

The September 1997 Board decision, in which the Board denied 
service connection for retinitis pigmentosa, is final.

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record includes 
VA medical records showing that the veteran has retinitis 
pigmentosa, records from the Social Security Administration, 
lay statements indicating that the veteran had difficulty 
seeing while in the service, and a medical opinion of M.E.H., 
M.D., dated in November 1997, in which that physician 
indicated that " it is likely that" the veteran's retinitis 
pigmentosa had been present in at least some form since 
childhood and had been present during his military service.  

The additional evidence is new and material.  The evidence, 
particularly the statement by M.E.H., M.D., by itself or when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim, 
and does not raise a reasonable possibility of substantiating 
the claim.  This evidence is competent and opines that 
retinitis pigmentosa, the claimed disability, was present 
during service.  The prior Board decision determined that 
this was not the case and found that retinitis pigmentosa was 
not present until many years after the veteran's separation 
from service.  

In sum, new and material evidence has not been received since 
the September 1997 decision; thus, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.





ORDER

The application to reopen the claim of service connection for 
retinitis pigmentosa is granted.


REMAND

VA General Counsel Precedent Opinion has held, in pertinent 
part, that service connection may be granted for hereditary 
diseases, such as retinitis pigmentosa, which either first 
manifest during service or which preexisted service and 
progressed at an abnormally high rate during service.  
VAOPGCPREC 67-90 (July 18, 1990); VAOGCPREC 82-90 (July 18, 
1990).  The Veterans Benefits Administration (VBA) 
Adjudication Procedure Manual M-21 was subsequently amended 
as a result of these opinions.  The amendments provided the 
following:  Congenital or developmental defects are normally 
static conditions which are incapable of improvement or 
deterioration.  A disease, even one which is hereditary in 
origin, e.g., retinitis pigmentosa, polycystic kidney 
disease, sickle cell diseases and Huntington's disease 
(chorea), is usually capable of improvement or deterioration.  
Service connection may be granted, if warranted, for diseases 
of congenital, developmental or familial (hereditary) origin 
which either first manifest themselves during service or 
which preexist service and progress at an abnormally high 
rate during service.  Service connection may also be 
established pursuant to 38 CFR 3.309(a) if a hereditary or 
familial disease first became manifest to a compensable 
degree within the presumptive period following discharge from 
service provided the rebuttable presumption provisions of 38 
CFR 3.307 are satisfied.  See VAOGCPREC 1-90, March 16, 
1990).  Diseases of hereditary origin can be considered to be 
incurred in service if their pathological signs or symptoms 
were manifested after entry on duty. Even if the individual 
is almost certain to eventually develop a condition, a 
genetic or other familial predisposition does not constitute 
having the disease.  Only when actual symptomatology or signs 
of pathology are manifest can he/she be said to have 
developed the disease.  At what point the individual starts 
to manifest signs or symptoms is a factual issue determined 
by the medical evidence of record in each case.  A hereditary 
disease which manifests some symptoms before entry on duty, 
may be found to have been aggravated during service if it 
progresses during service at a rate greater than normally 
expected according to accepted medical authority.  Again, 
this is a factual, medical determination which must be based 
upon the evidence of record and sound medical judgment.  See 
M21-1, Part VI, Chapter 7, § 7.01(g) (Mar. 20, 2002).

The service medical records reveal the following.  In June 
1954, prior to entry onto active duty, the veteran underwent 
a medical examination in preparation for the Reserve Officers 
Training Corps summer camp.  The report of this examination 
noted, in pertinent part, that the veteran had defective 
vision.  An eye examination performed at that time revealed 
that his distance vision was 20/40 in the right eye and 20/70 
in the left eye.  A report of a medical history, dated June 
1954, noted that he had previously had eye trouble.  In 
August 1955, the veteran was seen for complaints of "vision 
difficulty on the left side of his left eye."  The treatment 
report noted his prior history of an injury to his left eye 
at the age of four and that his "vision has been poor since 
without correction."  The report also noted that his left 
eye was patched at the age of 8 years.  His corrected vision 
was stated to be 20/20 in both eyes.  The report concluded 
with an impression of old chorioretinitis, left eye, unknown 
etiology.  In November 1956, the veteran's separation 
examination was conducted.  The report of this examination 
noted a diagnosis of myopia.  A subsequent examination, dated 
March 1962, noted diagnoses of defective vision and 
astigmatism.  An eye examination performed at that time 
revealed that his distance vision was 20/20 in the right eye 
and 20/70 in the left eye.

As noted above, M.E.H., M.D., opined that  it is likely that 
the veteran's retinitis pigmentosa has been present in at 
least some form since childhood and was present during his 
military service.  This physician did not comment on the 
service medical records nor does it appear that he reviewed 
those records.  

In light of the foregoing, the Board finds that the veteran 
should be afforded a VA eye examination.  The examiner should 
review the claims file to include the service medical 
records.  The examiner should opine if the veteran had 
manifestations of retinitis pigmentosa prior to service.  If 
so, the examiner should opine as to whether retinitis 
pigmentosa underwent an increase in severity during service 
and, if so, was this increase in disability represented a 
progression at an abnormally high rate.  If the veteran did 
not have manifestations of retinitis pigmentosa prior to 
service, the examiner should opine if the initial 
manifestations of retinitis pigmentosa occurred during 
service; if retinitis pigmentosa manifested for the first 
time, and to a compensable degree, within the first year 
after separation from service; or if retinitis pigmentosa is 
otherwise related to service.  

There has been a significant change in the law with the 
enactment of VCAA.  Also, during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  

As this case is being remanded, the veteran should be 
notified of VCAA with regard to service connection for 
retinitis pigmentosa on the merits.  In the VCAA notice, the 
veteran should be informed of directives regarding a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority as 
pertains to the issue of service connection 
for retinitis pigmentosa on the merits.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  Schedule the veteran for a VA eye 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests should be accomplished.  The 
examiner should opine if the veteran had 
manifestations of retinitis pigmentosa prior 
to service.  If so, the examiner should opine 
as to whether retinitis pigmentosa underwent 
an increase in severity during service and, 
if so, was this increase in disability 
represented a progression at an abnormally 
high rate in service.  If the veteran did not 
have manifestations of retinitis pigmentosa 
prior to service, the examiner should opine 
if the initial manifestations of retinitis 
pigmentosa occurred during service; if 
retinitis pigmentosa manifested for the first 
time, and to a compensable degree, within the 
first year after separation from service; or 
if retinitis pigmentosa is otherwise related 
to service.  

A rationale for any opinion expressed should 
be provided.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


